DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 06/29/2022 , in which claims 1 and 4 have been amended, and claims 5 and 7 have cancelled. Thus, claims 1-4 and 6 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of electricity market trading without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claim 1.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which performs a series of steps, e.g.,  electricity market operating organizations and electricity market trading entities are classified into a full-node network and a light-node network respectively; the electricity market operating organizations are equivalent to full nodes, wherein the full nodes store all structured contract basic data and trading data starting from a genesis block, and protect user privacy and confidential information of trading through hash mapping; the electricity market trading entities act as light nodes in a consortium blockchain energy trading network, and participate in an electricity trading process through an access mechanism;  and the light nodes, which are scalable and account for a major node proportion, are used to save contract-related trading hash values and trading data with adjacent timestamps that is necessary for brief payment verification, and upload and download data from the full nodes; wherein the electricity market operating organizations comprise an electricity trading center and an electricity scheduling organization; wherein the access mechanism of the electricity market trading entity comprises: the electricity market trading entity submits an identity (ID), a geographic location, an energy type, and electricity generation feature information to the electricity trading center, and the ID, the geographic location, the energy type, and the electricity generation feature information are broadcast to the entire network through the consortium blockchain energy trading network; the full nodes of the consortium blockchain energy trading network verify information of a new light node according to a preset condition in a smart contract; an electricity market trading entity that passes the verification joins the consortium blockchain energy trading network, and obtains a specific ID as a unique identification; and wherein the method comprises: calculating a comprehensive invulnerability indicator according to a structure, nodes, and links of the consortium blockchain energy trading network, with a calculation formula (1) shown as follows:
    PNG
    media_image1.png
    56
    186
    media_image1.png
    Greyscale
wherein Ii denotes the number of available communication links connected to a node i; rij denotes communication reliability of the jth available communication link connected to the node i, and ri denotes communication reliability of the node i; calculating, according to the comprehensive invulnerability indicator, an average node invulnerability indicator Itotal of the consortium blockchain energy trading network composed of N nodes, with a calculation formula (2) shown as follows: 
    PNG
    media_image2.png
    55
    148
    media_image2.png
    Greyscale
wherein Ii denotes comprehensive invulnerability of the node i; calculating a survivability index of the consortium blockchain energy trading network, with calculation formula (3) shown as follows: wherein the survivability index is used to measure a connectivity ability of remaining network nodes and communication links to reorganize network topology after soundness of the communication network is destroyed, and reflects survivability of the nodes and circuitous characteristics of the links; 
    PNG
    media_image3.png
    54
    218
    media_image3.png
    Greyscale
wherein t denotes a communication hop distance, Pi denotes communication reliability of the node i, Pim denotes survivability of the node i in a hop plane m, which is equal to a product Pim=p nim of communication reliability of all nodes in the hop plane, nim denotes the number of nodes in the mth hop plane of the node i, and lim denotes the number of communication links connected between the node i and other nodes in the mth hop plane; calculating a system survivability indicator of the consortium blockchain energy trading network according to the survivability indicator, with calculation formulas (4) and (5) shown as follows: for the N-node consortium blockchain energy trading network, the system survivability  indicator Stotal is expressed in a weighted manner: 
    PNG
    media_image4.png
    138
    230
    media_image4.png
    Greyscale
wherein αi denotes a survivability weighting factor of the node i; di is the number of nodes within a certain number of hops from the node i; and determining reliability of the consortium blockchain energy trading network in an electricity trading market based on the average node invulnerability indicator Itotal and the system survivability indicator Stotal to supervise the electricity market trading. These limitations describe the abstract idea of electricity market trading (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts. The system limitations, e.g., weak centralized consortium blockchain, consortium blockchain, peer-to-peer (P2P) network, delegated byzantine fault tolerance consensus mechanism, full-node network, light-node network, full nodes, genesis block, hash mapping, light nodes, consortium blockchain energy trading network, structure, nodes, and links of the consortium blockchain energy trading network, and access mechanism do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of weak centralized consortium blockchain, consortium blockchain, peer-to-peer (P2P) network, delegated byzantine fault tolerance consensus mechanism, full-node network, light-node network, full nodes, genesis block, hash mapping, light nodes, consortium blockchain energy trading network, structure, nodes, and links of the consortium blockchain energy trading network, and access mechanism are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, weak centralized consortium blockchain, consortium blockchain, peer-to-peer (P2P) network, delegated byzantine fault tolerance consensus mechanism, full-node network, light-node network, full nodes, genesis block, hash mapping, light nodes, consortium blockchain energy trading network, structure, nodes, and links of the consortium blockchain energy trading network, and access mechanism limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations 
Regarding dependent claims 2-4 and 6:
Dependent claims 2-4 and 6 are directed to a method, which perform the steps: 
wherein consensus nodes of the consortium blockchain energy trading network are responsible for permission control and bookkeeping, while offline rules restrict behaviors of participants; 
wherein the P2P network is introduced in a bottom layer of a communication architecture of the consortium blockchain energy trading network, while a central server of a conventional client/server (C/S) mode is removed; and central processing unit (CPU) computing resource sharing, disk storage sharing and information exchange are realized among nodes of the P2P network; 
wherein the electricity market trading entities comprise a power generation plant, an electricity retailer, a power grid enterprise, an electricity user, and an independent auxiliary service provider; 
wherein implementation of consensus communication by the delegated byzantine fault tolerance consensus mechanism comprises: first selecting a bookkeeping node according to node rights, and then achieving consensus through a byzantine fault tolerance algorithm, respectively. 
These steps describe the abstract idea of electricity market trading  (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts. Thus, claims 2-6 are directed to an abstract idea. The additional limitations of a consensus nodes, consortium blockchain energy trading network, P2P network, bottom layer of a communication architecture of the consortium blockchain energy trading network, central server, conventional client/server (C/S), central processing unit (CPU), disk storage, nodes, P2P network, access mechanism, consortium blockchain energy trading network, new light node, smart contract, consensus communication by the delegated byzantine fault tolerance consensus mechanism, and byzantine fault tolerance algorithm are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: consensus nodes, consortium blockchain energy trading network, P2P network, bottom layer of a communication architecture of the consortium blockchain energy trading network, central server, conventional client/server (C/S), central processing unit (CPU), disk storage, nodes, P2P network, access mechanism, consortium blockchain energy trading network, new light node, smart contract, consensus communication by the delegated byzantine fault tolerance consensus mechanism, and byzantine fault tolerance algorithm, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-4 and 5 have further defined the abstract idea that is present in their respective independent claim, claim 1; and thus, correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts, respectively; and hence are abstract in nature for the reason presented above.  The dependent claims 2-4 and 5 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4 and 5 are directed to an abstract idea. Thus, claims 1-4 and 5 are not patent-eligible.
Response to Arguments
With respect to the 35 U.S.C. 112(b) rejection of claims 1-7, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/29/2022.
With respect to the 35 U.S.C. 103 rejection of claims 1-7, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/29/2022.
Applicant's arguments filed dated 06/29/2022 have been fully considered, but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-4 and 6 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
Under Step 2A, Prong 1, Examiner respectfully notes that the recited features in amended claim 1 makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Under Step 2A, Prong 2, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Retrieving, calculating, determining, storing, accessing data simply amount to the abstract idea of electricity market trading. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of electricity market trading and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g.,  Certain Methods of Organizing Human Activity and Mathematical Concepts recited) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Lastly, under Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-4 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693   
                                                                                                                                                                                                     
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

Request for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner has reviewed the claims and would like to know where, specifically, the mathematical equation presented in claim 1 came from.  Specifically, Examiner requests that the Applicant provide references to textbook(s), publication(s), etc. where the equation of claim 1 can be found.  If the equations are derived from existing equations, Examiner would like to know where the existing equations can be found.  
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693